By the Court.

From the case stated we take it as agreed that Smith’s house was situate within the boundaries of the jail-yard, as fixed and determined by the Court of Sessions; they had then authority to appropriate the whole house, or any apartments in it, for receiving and lodging prisoners for debt, having the owner’s consent. It appears by the case that this was done here. The Sessions paid rent for the use of it, for the purpose of lodging prisoners for debt; and without a formal lease, the sheriff and his deputy jailer had full authority to enter the apartments so appropriated, in the same manner as they had' to enter the jail itself, and to exercise the same control therein. Their neglecting to exercise such control could not operate to charge a prisoner with an escape, who duly kept within the limits and apartments prescribed. There was then no escape. The verdict must be set aside, and the defendant have judgment for his costs.